             Case 3:20-cv-00670-JR          Document 7         Filed 05/14/20          Page 1 of 1




Robert S. May, OSB No. 980040
rmay@kilmerlaw.com
Kilmer, Voorhees & Laurick, P.C.
Attorneys at Law
732 N.W. 19th Avenue
Portland, Oregon 97209-1302
Telephone: (503) 224-0055
Fax: (503) 222-5290

           Of Attorneys for Defendant 2275 W Burnside LLC




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                            Portland Division
AUSTIN GOODRICH,

                               Plaintiff,                                           Case No. 3:20-CV-670-JR

                        v.
                                                                           CORPORATE DISCLOSURE
2275 W BURNSIDE LLC and TLC                                                          STATEMENT
BOOKKEEPING AND TAX PREP INC.,

                               Defendants.

           Pursuant to Fed. R. Civ. P. 7.1, Defendant 2275 W Burnside LLC (“2275”) states that
it is a Limited Liability Company and is not a subsidiary of a publicly held company that
owns 10% or more of defendant 2275.
           DATED this 14th day of May, 2020.

                                       KILMER, VOORHEES & LAURICK, P.C.

                                                s/ Robert S. May
                                       Robert S. May, OSB No. 980040
                                       rmay@kilmerlaw.com
                                       Attorneys for Defendant 2275 W Burnside LLC
                                       I:\10345\0032\Pleadings\CDS 2020-0408.docx

                                                                                       KILMER VOORHEES & LAURICK,P.C.
                                                                                             A PROFESSIONAL CORPORATION
Page 1 –    DEFENDANT’S CORPORATE DISCLOSURE STATEMENT                                            732 N.W. 19TH AVENUE
                                                                                             PORTLAND, OREGON 97209-1302
                                                                                           (503) 224-0055 · FAX (503) 222-5290
